Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 5/1/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 6/22/2020 has been considered.
Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: Per claims 3, 10, and 17, it appears that “Tocal” needs to be “Tlocal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, at line 4, it is not clear whether the data size Xt refers to the data size at line 3 of the task. (see also claim 2, “the data size Xt)).  Interpreted as: the data size Xt.
Per claim 8, at line 16, it is not clear whether the data size Xt refers to the data size at line 3 of the task. Interpreted as: the data size Xt.
Per claim 15, at line 6, it is not clear whether the data size Xt refers to the data size at line 3 of the task. Interpreted as: the data size Xt.
Per claims 2-7, 9-14, and 16-20, these claims are rejected because they depend from claims 1, 8, and 15 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN110427261A).
  
1. A computer-implemented method for allocating task processing between an Internet of Things (IoT) device and an edge device, comprising: 
collecting data from one or more sensors to execute a task having data size Xt; predicting a space complexity data size Xc for the task based on data size Xt (Chen, see at least page 2, state information …data quantity size to finish the current task …transmitted to  …LSTM to predict the future channel gain …executing the optimum resource allocation action according to the optimal resource allocation scheme); allocating data for processing between the IoT device and edge device as a function of Xc  (the edge of the computer task allocation method…of mobile user terminal calculation capacity and each edge server the remaining determined proportion size finish the calculation task for the user; page 5, historical channel gain information of each mobile equipment terminal and base station, the current task to be processed of the data quantity size to finish the current task number of CPU clock cycles required, mobile equipment terminal of the local CPU clock frequency … B represents the mobile edge calculating the communication resources of the system, T represents a task request information, wherein T comprises the channel gain h of the mobile equipment terminal and base station, the data size d of the task, the mobile device terminal CPU finishes the task required period c and the CPU frequency fl; page 6, lines 1-3, performing resource allocation; Example 2 of page 6, the current task to be processed of the data quantity size; page 7, last par, the optimal resource allocation scheme comprises unloading to the task proportion of local edge server; Note that the mobile terminal is an IoT device).

2. The computer-implemented method of claim 1, wherein the space complexity data size Xc is determined by applying the data size Xt to an input of a trained long short-term memory neural network (Chen, see at least page 2, the LSTM to predict the future channel gain according to the channel gain of the mobile equipment terminal and wireless communication base station, channel gain prediction data will be transmitted to the MCTS and DNN; page 3, LSTM network according to historical time channel gain …forecasting future time channel gain).
Per claims 8 and 9, they are the system versions of claims 1, 2, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2 above. 
Per claims 15 and 16, they are the medium versions of claims 1, 2, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 3-7, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record, taken alone or in combination, do not teach the subject matter as a whole in claims 3, 10, and 17.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 111049903 is related to edge network load distribution providing unloading service referring to a mobile device when a task is running high computational requirements;
 	US 11119825 is related to task allocation predicting a total task completion time for two or more network nodes;
US-20190182333-A1 is related to cognitive processing capabilities allowing workload distribution management and resource orchestration to intelligently distribute the workload among cognitive edge devices for incoming data from sensors and other IoT devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/               Primary Examiner, Art Unit 2193